Title: Joan Derk van der Capellen tot den Pol to John Adams: A Translation, 16 October 1780
From: Capellen tot den Pol, Joan Derk, Baron van der
To: Adams, John


      
       Sir
       Appeltern,16 October 1780
      
      Having learned that Congress has given you the same powers it had given Colonel Laurens, whose sad fate grieves me, and that one of your mission’s objectives is to raise a loan for the United States, I take the liberty of asking you to please send me its terms as soon as possible; a relative of mine having voiced interest in investing 20,000 Dutch florins in the project.
      If you seek a correspondent in Rotterdam, I can recommend my friend Adriaan Valck, a merchant who lives, if I am not mistaken, on the Leuvenhaue. He merits your entire confidence and is very zealous for the good cause. The honorable Tegelaar is known by you, as is my intimate friend Van der Kemp. The latter could be of great use to Congress in the future. He has many connections and a rectitude and boldness one would not expect in a Mennonite preacher.
      In addition, sir, if I can be of any use in my own little sphere, rest assured that it is with a perfect devotion to the American cause, and with the highest esteem for you, that I have the honor to be, sir, your very humble and obedient servant.
      
       J D van der Capellen
      
      
       P.S. The last packet I received from Governor Trumbull must have been sent to me by his son the Colonel. However, I received it via Ostend. Could you, sir, send me news of the Colonel, for I am beginning to worry about him.
      
     